Citation Nr: 1117506	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to an initial compensable rating for degenerative changes of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1972 to October 1975, and from April 1987 to June 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a disability manifested by headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was first manifested during service.  

2.  For the entire initial rating period, degenerative changes of the right foot have been manifested by pain, without limitation of function.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral carpal tunnel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for an initial compensable rating for degenerative changes of the right foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  An August 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  

Regarding the claims for increased initial ratings, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2009 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in November 2008.  This examination is adequate for rating purposes for the issues decided in this decision.  The examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered diagnoses sufficient to provide a basis for service connection or to adequately evaluate the severity of the Veteran's service-connected right foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Bilateral Carpel Tunnel Syndrome

The Veteran is claiming service connection for carpel tunnel syndrome that he asserts had its onset during service.  After review of the evidence of record, the Board finds that service connection is warranted.  In this regard, it is noted that STRs for the Veteran's first period of active duty do not show complaints or manifestations of carpel tunnel syndrome, but do show that the Veteran sustained an injury of the right wrist when he struck his right hand on a tire rim in August 1975.  The assessment was contusion.  Routine reserve service physical examinations in 1982, 1986, between periods of active duty service, and 1988, during the second period of active duty service, show no complaints or manifestations of disabilities of either wrist or of carpel tunnel syndrome.  

In September 1991 during service, the Veteran began treatment for tendonitis of the right elbow.  While undergoing treatment for this disability, it was reported for clinical purposes that he had been treated for carpel tunnel syndrome, greater on the right than the left, in 1982.  While this dates from between the Veteran's periods of active duty, it is the only reference to possible carpel tunnel syndrome prior to the second period of service and is not found by the Board to be sufficient to rebut the presumption of soundness at service entry.  See 38 U.S.C.A. § 1111.  In January 2004, the Veteran was diagnosed as having carpel tunnel syndrome and, in February 2004, he underwent a right carpel tunnel release.  

STRs show that in February 2006, the Veteran was treated for complaints of numbness in the left hand.  In July 2007, nerve conduction velocity and electromyogram testing was performed.  These electrodiagnostic studies showed median nerve entrapment at both wrists (carpal tunnel syndrome) of moderate degree, bilaterally.  On examination by VA in November 2008, the pertinent diagnosis was bilateral carpal tunnel syndrome.  

The record shows that the Veteran was diagnosed with bilateral carpel tunnel syndrome during service, and that this diagnosis was confirmed on VA examination in November 2008.  The demonstration of this chronic disability in service combined with the diagnosis of the same disability subsequent thereto, warrants a grant of service connection.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  

Initial Rating for Degenerative Changes of the Right Foot

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of the award for service connected right foot disability in July 2008 to see if the evidence warrants the assignment of different ratings for different periods of time during this claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for degenerative changes of the right foot was granted by the RO in a November 2008 rating decision effective from July 2008.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Diagnostic Code (Code) 5284 from the date following the date of discharge, July 10, 2008.  

38 C.F.R. § 4.71a, Code 5284 pertains to the evaluation of injuries of the foot.  This diagnostic code provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is warranted.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

In the alternative, degenerative changes may be rated on the basis of arthritis.  38 C.F.R. § 4.71a, code 5003 pertains to the evaluation of arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

After review of the evidence, the Board finds that there is no basis for a compensable rating for the Veteran's right foot disability for any period.  In this regard, an examination was conducted by VA in November 2008.  At that time the Veteran reported that his right foot pain dated from 2006, with insidious onset.  He treated his pain with NSAID medication and over-the-counter shoe inserts.  The Veteran complained of pain on standing and while walking.  There was no swelling, heat, redness, or stiffness.  He had fatigue while standing or walking, but no weakness.  He described flare-ups on a weekly basis that lasted less than one day.  He was able to stand for 15 to 30 minutes at a time and walk between 1/4 and one mile.  He used orthotic jell inserts and a neoprene brace.  The response to this treatment was "fair."  On examination, there was no evidence of painful motion, but some tenderness over the plantar surface.  There was no evidence of instability, weakness, abnormal weight bearing, hallux valgus, skin changes, pes cavus, malunion, flatfoot, muscle atrophy, or other foot deformity.  X-ray studies showed moderate degenerative changes of the first metatarsophalangeal joint.  

For the entire initial rating period, the Veteran's right foot disability has been productive of tenderness, without any apparent interference with function of the right foot.  This symptom is not found to be productive of even slight impairment of the foot.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  While the Veteran's representative has argued that a compensable rating for functional impairment under the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is warranted, absent some evidence of functional impairment a compensable evaluation on this basis is not warranted.  Under these circumstances, the claim must be denied.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right foot disability is essentially asymptomatic, which includes orthopedic factors that limit motion or function of the foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The pain in the right foot that was noted on the examination report does not rise to even the slight impairment that is contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right foot disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not shown to be currently employed, his service-connected disabilities combine to a 40 percent and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral carpel tunnel syndrome is granted.  

An initial compensable rating for degenerative changes of the right foot is denied.  


REMAND

The Veteran is also claiming service connection for a disability manifested by headaches.  As pointed out by his representative, the STRs include a history of head injury during service in approximately 1995.  Additionally, the STRs show that he sustained a head injury in September 1974 for which he was hospitalized for observation.  STRs also show complaints of headache of one week duration in February 1993.  The Veteran has not been afforded a VA compensation examination to ascertain whether any current headache disorder is related to the headaches manifested during service or to the head injuries sustained while on active duty.  The Veteran should be afforded a medical examination in order to determine whether the Veteran's current headaches are etiologically related to his active military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the issue of service connection for a disability manifested by headaches is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his headache disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any diagnosed headache disorder is related to service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for headaches.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


